NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued April 27, 2021
                                 Decided May 6, 2021

                                         Before

                      DIANE S. SYKES, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2032

GRACE GILFILLAN,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Central District of Illinois.

      v.                                          No. 18-1297-MMM

BRADLEY UNIVERSITY,                               Michael M. Mihm,
    Defendant-Appellee.                           Judge.

                                       ORDER

       Bradley University dismissed Grace Gilfillan from a graduate program after she
received a D grade. She sued Bradley, alleging that it failed to accommodate her mental-
health disabilities, discriminated against her because of them, and retaliated against her
for seeking accommodations. The district court entered summary judgment for Bradley.
Because no reasonable jury could find that Bradley denied Gilfillan accommodations,
treated her differently because of her disabilities, or retaliated against her, we affirm.

        Midway through her graduate program in physical therapy, in early 2016,
Gilfillan sought accommodations for her mental-health disabilities. She contacted
Bradley’s office for student accessibility, explaining that depression and Attention
Deficit Hyperactivity Disorder impaired her notetaking skills and increased the time
No. 20-2032                                                                            Page 2

she needed for tasks. Gilfillan sought accommodations of assistance with notetaking,
extended deadlines, a quiet atmosphere and extended time for test taking, and
alternatives for course completion from content application past semester deadlines
through incomplete status. Shortly after submitting the request, Gilfillan met with the
director of the accessibility office. The director approved Gilfillan’s requested
accommodations with the proviso that she would need to get permission from her
professors for any late work to ensure that the extension would not fundamentally alter
a course or the program. Beyond these approved measures, Gilfillan later sought an
academic coach to help her organize and prioritize her work. Bradley never approved
that service as an accommodation.

       Despite these and other accommodations, the spring semester in 2016 did not go
well for Gilfillan. She decided that she needed to attend a medical program for her
disabilities; her attendance took time away from her classes. As a result, her professors
further accommodated her by allowing her to receive incompletes in four of her classes.
But when she later completed her coursework, she received a C grade in one class. That
grade reduced her grade point average to 3.02, and Bradley’s graduate programs
require students to have an average of at least 3.00 to graduate.

        Different problems emerged during the summer of 2016. The clinical director
learned that Gilfillan’s assigned clinical site was not available. As a result, she placed
Gilfillan at another site. That site had a good reputation, was popular with students,
and was on Gilfillan’s preference list; the site also kept Gilfillan near her support and
health networks. Despite this placement, Gilfillan was often tardy, unprepared, and
struggled to care for patients. She asserts that she asked for accommodations of a quiet
environment and extended time to document her work with patients. But the clinical
director does not recall receiving that request and did not offer those measures. In any
case, Gilfillan passed the course with a warning from the clinical director about her
performance. To help her improve, the chair of the physical therapy department,
Dr. Steven Tippett, asked Gilfillan to step down as class president to enable her to meet
her academic requirements. Gilfillan agreed.

        In the fall of 2016, Gilfillan faced more difficulties. During the semester, the
accessibility office told Gilfillan’s professors to give her extended time and audio-
formatted tests and to allow her to record lectures. But at the end of the semester,
Gilfillan received her second C grade. Although her grade average remained 3.02,
Dr. Tippett warned that she would face academic probation if it fell below 3.00.
No. 20-2032                                                                         Page 3

        Yet more problems came in the spring semester of 2017. First, miscommunication
about Gilfillan’s accommodations occurred. The accessibility office told her professors
to give her extra time on tests and allow her to record lectures. That office also
approved extra time for assignments with professors’ approval and notetaking, but it
neglected to convey those particular accommodations to her professors. And when
Gilfillan sought last-minute extensions on two assignments, her professors denied her
requests. Second, concerns about her professionalism arose. When she was late to one
class because of a missed alarm, her two professors for the course called her
unprofessional and gave her an extra assignment to assess whether she had mastered
the covered material. Likewise, a faculty committee, after noting that she was often
tardy to other classes, missed classes and meetings, lacked accountability, and
procrastinated, warned her about her unprofessional behavior. Third, she received
another C, cutting her grade point average to 2.94 and resulting in academic probation
and ineligibility to complete her clinical course that summer. Graduate students on
probation may remain in Bradley’s programs, and they normally have two semesters to
get off probation before dismissal. But the faculty decided that, though Gilfillan could
remain in the program, she would have just one semester to improve because she had
only one more semester of graded classes left to complete her program.

        Gilfillan’s final semester was the fall of 2017. The accessibility office told
Gilfillan’s professors to give her extra time for assignments with professors’ approval,
extra time for examinations, tests in a quiet place, and notetaking services. Despite these
accommodations, in one course she turned in assignments late without having sought
her professor’s consent. Ultimately, she received a D in that course. The program does
not retain students who receive a D. And so in December the faculty dismissed her from
the program.

        In this suit, Gilfillan raises three claims under Title III of the Americans with
Disabilities Act, 42 U.S.C. §§ 12181–12189, and Section 504 of the Rehabilitation Act,
29 U.S.C. § 794. She contends that Bradley (1) failed to accommodate her disabilities
reasonably; (2) discriminated against her because of her disabilities; and (3) retaliated
against her for seeking accommodations. (She also sued for breach of contract under
Illinois law but does not pursue that claim on appeal.) The district court entered
summary judgment for Bradley. It ruled that, because of her D grade and other
shortcomings, Gilfillan no longer qualified for her program in December 2017, even
with the reasonable accommodations that Bradley provided then; thus it did not
discriminate in dismissing her. On the retaliation claim, the court ruled that, even if
No. 20-2032                                                                             Page 4

Gilfillan’s accommodation requests were protected acts, she had failed to show that
Bradley’s non-discriminatory reason for her dismissal (her D grade) was pretextual.

        On appeal, Gilfillan first contends that Bradley failed to accommodate her
disability reasonably and the district court therefore improperly entered judgment on
her failure-to-accommodate claim. To proceed to trial on that claim, Gilfillan had to
proffer evidence that she was a qualified individual with a disability, with or without
reasonable accommodations; that Bradley knew of her disabilities; and that Bradley
failed to accommodate them reasonably. Scheidler v. Indiana, 914 F.3d 535, 541 (7th Cir.
2019); see also A.H. by Holzmueller v. Ill. High Sch. Ass’n, 881 F.3d 587, 592 (7th Cir. 2018)
(Rehabilitation Act and ADA are “materially identical”). Under the Rehabilitation Act,
Gilfillan also needed to show that Bradley received federal financial assistance,
something that Bradley concedes. See 29 U.S.C. § 794(a). We resolve Gilfillan’s
accommodation claim by focusing on the third prong—Bradley did not fail to
accommodate Gilfillan reasonably.

        Gilfillan received reasonable accommodations from Bradley. She wanted the
accommodations of notetaking assistance, recording lectures, extended time for tests in
a quiet place, and extended deadlines with professor approval. See 45 C.F.R. § 84.44; 34
C.F.R. § 104.44. Although Gilfillan acknowledges that she received those
accommodations while at Bradley, she insists that she did not receive all of them
continuously throughout each semester; Bradley’s accessibility office, for example, did
not always promptly communicate some accommodations to her professors. But
Gilfillan presents a single failure-to-accommodate claim for her entire time at Bradley,
not a separate claim for each moment of each semester. And she fails to show that any
short-term communication failure led her to lose access to her classes or other benefits
of the program. See CTL ex rel. Trebatoski v. Ashland Sch. Dist., 743 F.3d 524, 529–30
(7th Cir. 2014); E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 802–03 (7th Cir. 2005);
see also Alexander v. Choate, 469 U.S. 287, 301 (1985) (“[A] benefit ... cannot be defined in a
way that effectively denies otherwise qualified handicapped individuals the meaningful
access to which they are entitled[.]”).

       Gilfillan next argues that Bradley denied her two other accommodations—
academic coaching and the ability to extend deadlines without a professor’s prior
consent—but federal law did not require Bradley to provide them. First, an academic
coach—who would have helped Gilfillan to organize her notes and prioritize tasks
outside of class—is a “personal service,” like traditional tutoring. See 45 C.F.R.
§ 84.44(d)(2); 34 C.F.R. § 104.44(d)(2); U.S. DEP’T OF EDUC., Students with Disabilities
Preparing for Postsecondary Education (2011) (tutoring is a personal service). Neither
No. 20-2032                                                                           Page 5

the ADA nor the Rehabilitation Act required Bradley to provide that level of
“individual attention” as an accommodation. See Southeastern Community College v.
Davis, 442 U.S. 397, 409 (1979); see also 45 C.F.R. § 84.44(d)(2); 34 C.F.R. § 104.44(d)(2).
Second, Bradley was not required to let Gilfillan dictate to her professors when she
would turn in her work. Some deadlines, Bradley could decide, were essential to
individual courses as well as the overall program. As a result, Gilfillan needed to
discuss proposed extensions with her professors in order to allow them to let her know
which ones were firm and which were negotiable. See A.H. by Holzmueller, 881 F.3d
at 594; 45 C.F.R. § 84.44(a); 34 C.F.R. § 104.44(a).

        That brings us to Gilfillan’s claims of disability discrimination. Gilfillan first
argues that, in dismissing her from the program, Bradley discriminated against her. To
survive summary judgment on this claim, Gilfillan had to show that she was
“qualified.” See Khan v. Midwestern Univ., 879 F.3d 838, 844 (7th Cir. 2018). A person is
qualified for a program if she can meet its requirements, as reflected in the program’s
standards and the judgment of the faculty, with or without reasonable
accommodations. Id. As just discussed, Gilfillan received reasonable accommodations.
And even with those accommodations, she showed that she was not qualified for the
program when she was dismissed. At that time, she had not availed herself of her
approved accommodation to ask for more time for her work, she had turned in late
work without the professor’s consent, and she had received a disqualifying D grade in
that class. Without a request from Gilfillan for an extension, Bradley did not
discriminate against her by holding her to its deadlines, grading her failure to meet
them accordingly, and enforcing its policy of dismissing any student who receives a D.

        Gilfillan also argues that, before Bradley dismissed her, it discriminated against
her in four ways: it assigned her to an inferior clinical site, removed her as class
president, gave her extra work, and called her unprofessional. Although the district
court did not address those issues directly, there is no need for remand. The parties
addressed them in the district court, and no reasonable jury could find that Bradley’s
acts were unlawful. See Richards v. U.S. Steel, 869 F.3d 557, 562 (7th Cir. 2017). Gilfillan
had to show that her disability was the but for cause of Bradley’s actions. See Novak v.
Board of Trustees of Southern Ill. Univ., 777 F.3d 966, 974 (7th Cir. 2015); A.H. by
Holzmueller, 881 F.3d at 593. She has not. For her clinical placement, the director
considered Gilfillan’s preferences, the site’s reputation, and its popularity, along with
the incidental benefit of its proximity to Gilfillan’s support network. Likewise,
Dr. Tippett asked Gilfillan to step down as class president because she was struggling
academically; she received extra work to make up for work or classes she missed; and
No. 20-2032                                                                         Page 6

she was chided as unprofessional because she missed class and was tardy. Gilfillan
offers no evidence that those non-discriminatory explanations were lies. See Novak,
777 F.3d at 976–77.

        Finally, Gilfillan challenges the entry of summary judgment on her retaliation
claims. She urges that she presented evidence that Bradley retaliated against her for
requesting accommodations by changing her clinical placement, removing her as class
president, assigning her extra work, warning her about unprofessional behavior, and
dismissing her from the program. But just as with her discrimination claims, these
claims fail because she submitted no evidence of causation. See Rowlands v. United Parcel
Serv., 901 F.3d 792, 801 (7th Cir. 2018). Gilfillan needed to show that Bradley took these
actions because she asked for her accommodations. Scheidler, 914 F.3d at 544. But the
only evidence Gilfillan has offered about causation is temporal—each incident occurred
after she initially requested accommodations. That is not enough to imply causation.
See Rowlands, 901 F.3d at 802. And no other evidence suggests that the faculty lied about
its reasons for their actions—that her initial clinical placement was unavailable, that she
was struggling academically, that she was late to class without excuse, and that she
received an unacceptable D. See Novak, 777 F.3d at 976–77.

                                                                               AFFIRMED